690 N.W.2d 112 (2004)
PEOPLE
v.
McLILLY
No. 126546.
Supreme Court of Michigan.
December 29, 2004.
SC: 126546, COA: 255406.
On order of the Court, the application for leave to appeal the June 25, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court for a further determination of defendant's sentencing guidelines score and for resentencing. *113 The record on appeal indicates that the circuit judge improperly determined a score for Offense Variable 12 (contemporaneous felonious criminal acts) by considering the dismissed charges of felon in possession of a firearm, MCL 750.224f, and carrying a concealed weapon, MCL 750.227, neither of which are crimes against a person within the meaning of OV 12, and felony-firearm, MCL 750.227b, which is precluded from consideration by MCL 777.42(2)(b). This order does not preclude the circuit court on remand from considering other conduct that constitutes contemporaneous felonious criminal acts within the meaning of OV 12.
We do not retain jurisdiction.